DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following action is in response to the amendment and remarks of 12/26/2021.

By the amendment, claims 1, 10 and 16 have been amended. Claims 1-20 are pending and have been considered below.

Response to Arguments
Applicant's arguments filed 12/26/2021 have been fully considered are considered persuasive in light of the amendment to the claims.  The corresponding rejections are withdrawn.  However, on further search and consideration, the prior art of Heide was found to combine with Wallack in the new grounds of rejection presented below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wallack (US 8,126,253) in view of Heide (US 2019/0005360).

Regarding claim 1, Wallack discloses a method for optimizing a performance of a machine vision system (col 1 lines 39-44), the method comprising: 

obtaining, by the one or more processors, one or more second images of the target object, each of the one or more second images including a fail indication (col 13 lines 57-67: acquired images marked with anomalous result); 
conducting, by a feasibility setup tool executed on the one or more processors, a feasibility setup analysis (Fig. 2) by (i) performing one or more machine vision techniques on each of the one or more first images and each of the one or more second images (col 14 lines 11-15: using parameter combination to run machine vision tool and output computed image results) and (ii) generating a respective updated result indication for each of the one or more first images and each of the one or more second images (col 14 lines 11-15: output computed image results); 
comparing, by the feasibility setup tool, the respective updated result indication to (i) the respective pass indication for each of the one or more first images and (ii) the respective fail indication for each of the one or more second images (col 14 lines 16-27: comparing computed images with marked acquired images); and 
based on the comparing, generating, by the feasibility setup tool, one or more suggestions to optimize the performance of the machine vision system (col 14 lines 34-44: providing the best parameter combination).  
While Wallack discloses wherein the first and second images may be retrieved from a database of images (), Wallack fails to disclose wherein the pass indication and fail indication is output by a previously executed machine vision job that analyzed each of the one or more second images.
Heide discloses a method for training and executing a learning machine employing a set of raw images (¶16-19). In particular, Heide discloses that training images may be machine vision processed 

Regarding claim 2, Wallack and Heide disclose the method of claim 1, and Wallack further discloses wherein conducting the feasibility setup analysis further includes generating a respective quality value for each of the one or more first images and each of the one or more second images (col 14 lines 16-27: comparison result vectors are returned, col 13 lines 1-19: example of computing comparison vectors for image result pairs).  

Regarding claim 3, Wallack and Heide disclose the method of claim 2, and Wallack further discloses wherein the respective quality value may include an indication of one or more of (i) a brightness level, (ii) a contrast level, (iii) a feature edge strength value, or (iv) a focus value (col 13 lines 3-10: result vectors includes an indication of Granularity, broadly a focus value, col 12 lines 28-51: result vectors further based on measured darkness of grey levels).  

Regarding claim 4, Wallack and Heide disclose the method of claim 2, and Wallack further discloses wherein the one or more suggestions include at least one of (i) a suggestion based upon the 

Regarding claim 5, Wallack and Heide disclose the method of claim 1, and Wallack further discloses: 
displaying, on a graphical user interface (GUI), each of the one or more suggestions for viewing by a user (col 3 lines 17-19: providing suggest to user); 
obtaining, by the feasibility setup tool, a user input indicating an acceptance of one or more of the one or more suggestions (col 3 lines 18-19: user input of suggestion); and 
responsive to the user input, automatically adjusting, by the feasibility setup tool, a feature indicated in the one or more of the one or more suggestions (col 3 lines 19-21: incorporate the input and re-compute).  

Regarding claim 6, Wallack and Heide disclose the method of claim 1, and Wallack further discloses wherein the feasibility setup tool applies a sequence of a set of machine vision tools, each tool including a configuration to perform one or more of the one or more machine vision techniques (col 12 lines 7-18).  

Regarding claim 7, Wallack and Heide disclose the method of claim 6, and Wallack further discloses wherein the one or more suggestions include at least one of (i) an adjustment to the configuration of a respective machine vision tool, (ii) an adjustment to the sequence of the set of machine vision tools, or (iii) an adjustment to a set of imaging device settings (col 12 lines 10-15).  

Regarding claim 8, Wallack and Heide disclose the method of claim 7, and Wallack further discloses wherein each of the set of imaging device settings includes one or more of (i) an aperture size, (ii) an exposure length, (iii) an ISO value, (iv) a focus value, (v) a gain value, or (vi) an illumination control (col 12 lines 10-15).  

Regarding claim 9, Wallack and Heide disclose the method of claim 6, and Wallack further discloses wherein the one or more machine vision tools include at least one of (i) a barcode scanning tool, (ii) a pattern matching tool, (iii) an edge detection tool, (iv) a semantic segmentation tool, (v) an object detection tool, or (vi) an object tracking tool (col 12 lines 8-10).

Regarding claims 10 and 16, claims 10 and 16 recite limitations similar to claim 1, respectively, and are similarly rejected.

Regarding claims 11 and 17, claims 11 and 17 recite limitations similar to claim 2, respectively and are similarly rejected.

Regarding claims 12 and 18, claims 12 and 18 recite limitations similar to claim 3, respectively, and are similarly rejected.

Regarding claims 13 and 19, claims 13 and 19 recite limitations similar to claim 4, respectively, and are similarly rejected.

Regarding claims 14 and 20, claims 14 and 20 recite limitations similar to claim 5, respectively, and are similarly rejected.

Regarding claim 15, claim 15 recites limitations similar to claim 6 and is similarly rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Navarrete (US 2021/0090180, effective filing date of 09/24/2019) – pertains to determining image content by employing machine learning algorithms (¶37).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L TANK whose telephone number is (571)270-1692. The examiner can normally be reached Monday-Thursday 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW L TANK/Primary Examiner, Art Unit 2179